                   Case 1:21-cr-00080-JTN ECF No. 12, PageID.22 Filed 04/22/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                         CRIMINAL MINUTE SHEET
USA v.       Kevin Daniel Baker                                                            Mag. Judge: Phillip J. Green

    CASE NUMBER                         DATE                 TIME (begin/end)             PLACE                  INTERPRETER


 1:21-cr-00080-JTN-1                   4/22/2021           11:39 AM - 12:01 PM          Grand Rapids


APPEARANCES:
Government:                                                 Defendant:                                     Counsel Designation:
Erin Kane Lane                                              Denise Buswa                                   Retained


           OFFENSE LEVEL                                  CHARGING DOCUMENT/COUNTS                           CHARGING DOCUMENT
                                                                                                           Read
Felony                                        Indictment, Counts 1-2                                       Reading Waived    ✔



             TYPE OF HEARING                                         DOCUMENTS                              CHANGE OF PLEA

    First Appearance                                 ✔   Defendant's Rights                       Guilty Plea to Count(s)
✔   Arraignment:                                         Waiver of                                of the
           mute              nolo contendre              Consent to Mag. Judge for
                             guilty                                                               Count(s) to be dismissed at sentencing:
       ✔   not guilty
                                                         Other:
✔   Initial Pretrial Conference
                                                                                                  Presentence Report:
✔   Detention           (waived    )                                                                     Ordered      Waived
    Preliminary     (waived        )                 Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                                   Report & Recommendation
                                                                                                       No Written Plea Agreement
                                                     ✔ Order of Detention
    Revocation/SRV/PV
                                                        Order to file IPTC Statements
    Bond Violation                                                                                      EXPEDITED RESOLUTION
                                                        Bindover Order
    Change of Plea                                      Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                          Other:                                         expedited resolution
    Other:

                  ADDITIONAL INFORMATION                                                            SENTENCING
Helen Niewenhuis dismissed; stipulation to be filed. Miss Buswa to            Imprisonment:
file IPTC by Monday April 26, 2021.                                           Probation:
                                                                              Supervised Release:
                                                                              Fine: $
                                                                              Restitution: $
                                                                              Special Assessment: $
                                                                              Plea Agreement Accepted:             Yes    No
                                                                              Defendant informed of right to appeal:         Yes      No
                                                                              Counsel informed of obligation to file appeal:  Yes     No


                   CUSTODY/RELEASE STATUS                                                  BOND AMOUNT AND TYPE

Detained                                                                 $

CASE TO BE:             Referred to District Judge                       TYPE OF HEARING: Further Proceedings

Reporter/Recorder:            Digitally Recorded                         Courtroom Deputy:             A Doezema
